Citation Nr: 1741508	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-30 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Veteran represented by:	Michael Franell, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1986 to January 1989, with subsequent Reserve service.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is of record.  

The Board has broadened the Veteran's PTSD claim as reflected on the title page, and that issue is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus did not have its clinical onset in service and is not otherwise related to active duty; tinnitus was not exhibited within the first post service year.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are not met. 
38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his tinnitus is a result of in-service noise exposure from fueling aircrafts.  See April 2009 Statement in Support of Claim. 

Service connection may be established for a disability resulting from injury or disease incurred during or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For certain chronic diseases, such organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include sensorineural tinnitus.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).

Regarding element one, current disability, the February 2012 VA examiner diagnosed tinnitus.  Thus, element one is met.

As to element two of service connection, an in-service incurrence of a disease or injury, the Veteran's report of in-service acoustic trauma is consistent with the circumstances of his service as a petroleum supply specialist.  38 U.S.C.A. § 1154(a).  Accordingly, element two is also met.   

Finally, with regard to the third element, nexus, against the claim is the opinion of the February 2012 VA audiologist, who opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure but was instead due to medication taken for his high blood pressure.  She emphasized that one of the medications that he takes for his condition is on the list of tinnitus inducers.  Moreover, she noted that his description of his tinnitus was not typical relevant to noise-induced issues.  

The only other nexus opinion in favor of the claim is from the Veteran, and the Board finds that he is not credible as to the date of the onset of his tinnitus.  Notably, he has made numerous inconsistent statements over the appeal, alternatively saying that he remembers his ears ringing in service after exposure to loud noises, that it began in early the 1990s, and that he could not say when it started because it was so long ago.  See Board Hearing Transcript (Tr.) at 18; December 2011 Decision Review Officer Informal Conference Report; February 2012 VA examination report.  Notably, to the extent the Veteran recalled having an appointment at Jackson VA Medical Center complaining about his hearing after service, records from that facility are negative for any hearing problems.  See Board Hearing Tr. at 18.  Indeed, the earliest noted mention of any hearing problems in the treatment records is in March 2009.  Given the Veteran's inconsistent presentation as to the date of the onset of his tinnitus and the other evidence of record, the Board finds he is not credible in this regard.  This finding also precludes presumptive service connection and service connection based on continuity of symptomatology, as there is no other evidence of record supporting these theories of entitlement.  38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Thus, the only competent nexus opinion is against the claim, the benefit of the doubt does not apply, and the benefit sought on appeal is denied.



ORDER

Service connection for tinnitus is denied.


REMAND

Regarding the claim for a psychiatric disorder, the January 2013 VA examiner diagnosed bipolar disorder but did not address its etiology.  Accordingly, an addendum opinion is required.  Additionally, any outstanding VA records should be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records.

2.  Then obtain an addendum opinion from the January 2013 VA examiner (or other qualified examiner, if not available) to determine the etiology of the Veteran's diagnosed bipolar disorder.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner is requested to address following:

(1)  Is it at least as likely as not (50 percent or greater probability) that diagnosed bipolar disorder had its onset in service of is otherwise the result of service?  

(2) If the answer to question (1) is yes, is it at least as likely as not (50 percent or greater probability) that the Veteran's polysubstance abuse is (a) proximately due to or (b) aggravated (permanently worsened) by the Veteran's bipolar disorder?
A robust rationale for any conclusions reached is requested.

3.  Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


